Title: Jeremiah Sullivan and Theophilus Pettigrue to Thomas Jefferson, 9 August 1819
From: Pettigrue, Theophilus,Sullivan, Jeremiah
To: Jefferson, Thomas


          
            Sir.
            City Washington Augst 9th 1819
          
          Having learned from Mr Caridilli that you wanted a few Stone Cutters that understood something of Carving, we take the liberty of applying to you for a job at such, having worked at the Capital at Carving under the Inspection of Mr Andrea, to whom we refer you for a Character & we likewise beg leave to mention that we have some Patomac Marble both in slab and block which Mr Caridilli told us you wanted the marble is of the best quality, and the quickest manufactured, for we have done the only Mantle Pieces that has been done here, the Marble you can have at your own prices, Sir your answer is earnestly Requested as we are not going to stop here but a few days—
          
            Sir we are yours Most Obedt Servts—
            Jermh Sullivan & Thes Pettigrue
          
        